         Case 2:19-cv-02373-JDW Document 51 Filed 03/27/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREW PERRONG, individually and on                )
behalf of a class of all persons and entities      )
similarly situated,                                )
                                                   )
               Plaintiff,                          )         Case No. 19-cv-2373
                                                   )
       vs.                                         )         CLASS ACTION COMPLAINT
                                                   )
DIRECT ENERGY, LP, and ALLIED                      )
MARKETING LLC,                                     )
                                                   )
               Defendants.                         )
                                                   )


                                            ORDER

       AND NOW, this _____           March
                     27th day of ______________, 2020, Defendant Direct Energy, L.P.,

is hereby ORDERED to submit via email revised versions with additional redactions of the

Motion to Compel the Production of Documents and to Stay General Discovery, and attached

exhibits, filed at ECF Dkt. No. 47 in this case. The Civil Clerk for this Court is ORDERED to

substitute these revised versions for the originally-filed versions of these documents.


                                                             BY THE COURT:




                                                             Hon. Joshua D. Wolson
                                                             United States District Judge
